 CALIFORNIACEDAR PRODUCTSCOMPANY341cordingly, that nonregular employees who were first employed by theEmployer more than 1 year prior to the eligibility date establishedhereinafter are eligible to vote in the electionsAs the Employer's pickery operations are seasonal, and as it ap-pears that the current season is now over, we shall, in accord withusual Board practice, and in order to make the franchise availableto the largest number of eligible voters, direct that the election beheld during the Employer's next season, when a representative comple-ment of nonregular employees is employed, on a date to be determinedby the Regional Director, among the employees in the appropriateunit who are employed during the payroll period immediately preced-ing the date of the issuance by the Regional Director of the notice ofelection.[Text of Direction of Election omitted from publication in thisvolume.]Y SeeTheWelchGrape Juice Company,supra.CALIFORNIA CEDAR PRODUCTSCOMPANYandWAREHOUSE UNION LOCAL6, INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION,PETITIONER.Case No. ?O-RC-1669.May 27,195,0Supplemental Decision and Certification of RepresentativesOn March 14, 1952, pursuant to the Board's Decision and Directionof Election herein, dated February 26, 1952,1 an election by secretballotwas conducted under the direction and supervision of theRegional Director for the Twentieth Region, among the employeesof the Employer in the unit found appropriate in the Decision. Uponcompletion of the election, a tally of ballots was duly furnished theparties.The tally showed that of 140 votes cast, 35 were for thePetitioner, 95 were for the Intervenor,2 4 were against participatinglabor organizations, and 6 were challenged.On March 18, 1952, the Petitioner filed objections to conduct affect-ing the results of the election. In accordance with the Rules andRegulations of the Board, the Regional Director conducted an investi-gation of the objections, and on April 18, 1952, issued and served uponthe parties his report on objections. In his report, the Regional Di-rector found that the objections did not raise substantial and materialissues with respect to the election and recommended that they be over-ruled.Thereafter, the Petitioner timely filed exceptions to theRegional Director's report.' Not reported in printed volumes of Board decisions.2Pencil Material Workers' Union No. 20298, AFL.99 NLRB No. 56.215233-53-23 342DECISIONS'OF NATIONAL LABOR- RELATIONS BOARD-Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Styles, andPeterson].The Petitioner objected to the election essentially on the grounddischarged or laid off four employees known by the Employer andemployees to be active adherents of the Petitioner.The RegionalDirector found that the four employees in question, who held the'least seniority in their department, were informed on the day beforethe election that they would be laid off at the end of the next workingday because of lack of work; that they were so laid off, after voting inthe election without challenge; that there was a bona fide lack ofwork;. and that the layoffs were consonant with the Employer's bar-gaining agreement with the Intervenor, and the Employer's pastpractice.He further found that no unfair labor practice charges hadbeen filed and no evidence was submitted to show that the Employeracted in a discriminatory manner, or in any other way interfered withthe election.He accordingly recommended that the objections beoverruled:IIn its exceptions, the Petitioner contends that : (1) The RegionalDirector erred in his finding that the discharges were not discrimi-natory and requests a hearing to present proof thereof; and (2), evenif the discharges were not discriminatory, they were so timed and ofsuch a nature as to interfere with the election.We find no merit inthese contentions.-case would sustain a finding that the layoffs violated Section 8 (a) (3),of the Act and in view of the fact that no unfair labor practice chargeshave been filed, we agree with the Regional Director that this contenttion raises no substantial and material issues with respect to the elec--tion.3Moreover, the Petitioner does not cite, in support of its con-tention that the discharges or layoffs were discriminatory, any spe-cific controlling evidence which it could adduce and which the Re-gional Director failed to consider.'As to (2), an Employer is obviously not precluded from effectingnondiscriminatory discharges or layoffs because of the pendency of anelection.We find, therefore, that the Petitioner's objections raise no substan-tial and material issues with respect to the election and we adopt theRegional Director's recommendation that the objections be overruled.8RadioCorporationof America (Victor Division),90 NLRB 1989, 1994.4Cf.SouthernWoodPreserving Company,89 NLRB 1243.While the Petitionerassertsin its exceptions that the four employees have been restored to their jobs,such circumstancewould not demonstrate that their layoffs were discriminatory. VALENCIA SERVICE COMPANY343As we have overruled the Petitioner's objections and as it appearsfrom the tally of ballots that the Intervenor has secured a majority ofthe valid votes cast in the election, we shall certify the Intervenor asthe collective bargaining representative of the employees in the ap-propriate unit.Certification of RepresentativesIT is HEREBY CERTIFIED that Pencil Material Workers' Union No.20298, AFL, has been designated and selected by a majority of theemployees of the Employer in the unit found appropriate in the De-cision and Direction of Election herein, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allthe employees in such unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.VALENCIA SERVICE COMPANYandUNIDAD GENERAL DE TRABAJADORESi'PuERTO Rico, PETITIONER.Case No. 24-RC-252.May 27,1952Supplemental Decision and Certification of RepresentativesOn February 9,1952, pursuant to a Decision and Direction of Elec-tion issued herein on January 10, 1952,1 an election by secret ballotwas conducted under the direction and supervision of the RegionalDirector for the Twenty-fourth Region among the employees of theEmployer, in the unit found appropriate in the Decision.Thereafter,,the parties were furnished with a tally of ballots, which shows that ofapproximately 16 eligible voters, 5 cast ballots, of which 3 were forand 2 against the Petitioner.On February 13, 1952, the Employer filed objections to the conductof the election and requested that the election be set aside.There-after, on April 15, 1952, the Regional Director, pursuant to the'Board's Rules and Regulations, issued and duly served on the parties areport on objections, in which he found the objections to be withoutmerit and recommended that the Petitioner be certified as the exclu-`3ive bargaining representative of the employees in the appropriateunit.The Employer timely filed exceptions to the Regional Direc-tor's report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel. [Members Houston, Styles, and Peterson].iNot reportedin printedvolumes of Boarddecisions.99 NLRB No. 57.